Citation Nr: 0707219	
Decision Date: 03/12/07    Archive Date: 03/20/07

DOCKET NO.  04-24 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
multiple sclerosis.  


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
multiple sclerosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel



INTRODUCTION

The veteran served on active duty from June 1988 to October 
2001.

This matter comes to the Board of Veterans Appeals (Board) 
from a December 2003 rating decision of the Hartford, 
Connecticut, Department of Veterans Affairs (VA) Regional 
Office (RO) which granted service connection for multiple 
sclerosis and assigned a 30 percent rating.  In the VA Form 
646, the veteran's representative clarified that the sole 
issue on appeal was the rating for multiple sclerosis.  


FINDINGS OF FACT

1.  The veteran's residuals of multiple sclerosis with 
involvement of the right lower extremity are productive of no 
more than mild disability.

2.  The veteran's residuals of multiple sclerosis with 
involvement of the left lower extremity are productive of no 
more than mild disability.

3.  The veteran's residuals of multiple sclerosis involvement 
of the right upper extremity are productive of no more than 
moderate disability.

4.  The veteran's residuals of multiple sclerosis involvement 
of the left upper extremity are productive of no more than 
mild disability.

5.  The veteran's residuals of multiple sclerosis involvement 
consisting of chronic fatigue and weakness require continuous 
medication, but not bedrest prescribed by a physician. 

6.  The veteran's residuals of multiple sclerosis involvement 
consisting of headaches are productive of several prostrating 
attacks per month, but do not result in severe economic 
inadaptability.


CONCLUSION OF LAW

1.  The criteria for separate 10 percent ratings for 
residuals of multiple sclerosis with involvement of the right 
and left lower extremities have been met.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 4.26, 4.124a, 
Diagnostic Codes 8018, 8521 (2006).

2.  The criteria for separate 20 percent ratings for 
residuals of multiple sclerosis with involvement of the right 
and left upper extremities have been met.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 4.26, 4.124a, 
Diagnostic Codes 8018, 8514 (2006).

3.  The criteria for a 10 percent rating for residuals of 
multiple sclerosis characterized as chronic fatigue and 
weakness have been met.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2005); 38 C.F.R. § 4.88b, Diagnostic Codes 8018, 6354 
(2006).

4.  The criteria for a 30 percent rating for residuals of 
multiple sclerosis with headaches have been met.  38 U.S.C.A. 
§ 1155 (West 2002 & Supp. 2005); 38 C.F.R. § 4.124a, 
Diagnostic Codes 8018, 8514 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2005).

A VCAA letter dated in September 2003 fully satisfied the 
duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The claimant was aware that it was ultimately the 
claimant's responsibility to give VA any evidence pertaining 
to the claim.  The VCAA letter told the claimant to provide 
any relevant evidence in the claimant's possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).

The VCAA letter did not provide notice of the type of 
evidence necessary to establish a disability rating or 
effective date should the claimant's claim for multiple 
sclerosis be granted.  In a December 2003 rating decision, 
the RO granted service connection for multiple sclerosis and 
the issue on appeal concerns the claim of entitlement to a 
higher evaluation for this now service-connected disability.

Even though the VCAA letter did not include adequate notice 
of what was needed to establish a disability rating and 
effective date, the Board finds no prejudice to the claimant 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the claimant has been prejudiced thereby).  In this 
regard, the Board observes that the VCAA notice was properly 
tailored to the application for the original request for 
service-connected benefits.  As stated above, the RO awarded 
service connection for multiple sclerosis in a December 2003 
rating decision and assigned an initial 30 percent disability 
rating effective August 2003 (date of claim).  Therefore, the 
VCAA letter served its purposes in that it provided section 
5103(a) notice of the claimant; and its application is no 
longer required because the original claim has been 
"substantiated."  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

In the claimant's notice of disagreement (NOD), the claimant 
took issue with the initial 30 percent disability rating and 
is presumed to be seeking the maximum benefits available 
under the law.  Id.; see also AB v. Brown, 6 Vet. App. 35 
(1993).  Therefore, in accordance with 38 U.S.C.A. §§ 5103A 
and 7105(d), the RO properly issued an April 2004 statement 
of the case (SOC) which contained, in pertinent part, the 
pertinent criteria for establishing a higher rating.  See 
38 U.S.C.A. § 7105(d)(1).  Therefore, VA complied with the 
procedural statutory requirements of 38 U.S.C.A. §§ 5104(b) 
and 7105(d), as well as the regulatory requirements in 
38 C.F.R. § 3.103(b).  See also Dingess/Hartman.  The 
claimant was allowed a meaningful opportunity to participate 
in the adjudication of the claims.  Thus, even though the 
initial VCAA notice did not address a higher rating, 
subsequent documentation addressed this matter; there is no 
prejudice to the claimant.  See Overton v. Nicholson, No. 02-
1814 (U.S. Vet. App. September 22, 2006).

The claimant's pertinent VA and private medical records have 
been obtained, to the extent available.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issue decided 
herein, is available and not part of the claims file.  The 
claimant was also afforded VA examinations in November 2003 
and June 2005.  38 C.F.R. § 3.159(c)(4).  

There is no objective evidence indicating that there has been 
a material change in the service-connected multiple sclerosis 
since the claimant was last examined.  38 C.F.R. § 3.327(a).  
The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  See VAOPGCPREC 11-95.  
The VA examination reports are thorough and supported in the 
record.  The examinations in this case are adequate upon 
which to base a decision.  The records satisfy 38 C.F.R. 
§ 3.326.  

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

Before proceeding with its analysis of the veteran's claim, 
the Board finds that some discussion of Fenderson v. West, 12 
Vet. App 119 (1999) is warranted.  In that case, the Court 
emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case (such as this one) in which the veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question has just been 
recognized as service-connected.  VA must assess the level of 
disability from the date of initial application for service 
connection and determine whether the level of disability 
warrants the assignment of different disability ratings at 
different times over the life of the claim-a practice known 
as "staged rating."  In this case, a uniform rating is 
warranted for each disability rating, as set forth below.  

Multiple sclerosis was diagnosed during service in March 
1997.  In a December 2003 rating decision, service connection 
for multiple sclerosis was granted and a 30 percent rating 
was assigned under Diagnostic Code 8018, effective 
August 22, 2003.  

The Board notes that the veteran has been separately service-
connected for low back and psychiatric disabilities.  
Manifestations of low back and psychiatric disabilities are 
rated in conjunction with those service-connected 
disabilities.  The ratings for these disabilities are not on 
appeal.  

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant 
may not be compensated twice for the same symptomatology as 
"such a result would overcompensate the claimant for the 
actual impairment of his earning capacity."  Brady v. Brown, 
4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 
1155).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  However, if a veteran has 
separate and distinct manifestations attributable to the same 
injury, they should be compensated under different diagnostic 
codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning 
v. Brown, 4 Vet. App. 225, 230 (1993).

Thus, while the veteran has manifestations of the low back 
and psychiatrically with regard to his multiple sclerosis, he 
is being compensated for such manifestations, already.  VA 
may not rate the manifestations under the rating criteria for 
multiple sclerosis as well.  Accordingly, the Board will not 
consider low back and psychiatric manifestations in 
conjunction with the rating for multiple sclerosis.  

Private medical records dated in August 2003 reflect that the 
veteran was given Methylprednisolone intravenously for his 
multiple sclerosis.  

In November 2003, the veteran was afforded a VA examination.  
Current baseline symptoms of multiple sclerosis were 
identified as tingling of the hands and feet with the hands 
being worse and constant.  Tingling of the feet was variable.  
Flare-ups exacerbated the symptoms and caused worse hand pain 
and constant tingling in the feet, as well.  Flare-ups 
occurred irregularly.  The most recent one occurred two 
months earlier and last four days.  Afterwards, the symptoms 
returned to baseline.  It was also noted that the veteran had 
fatigue.  During flare-ups, the fatigue was worse.  During 
flare-ups, alleviating factors were rest and maintaining only 
light exertional activities as well as sleeping at least 
eight hours per day with more sleep and rest on the weekends.  
The veteran also experienced weakness and less stamina during 
the flare-up periods.  It was noted that the veteran was 
taking medication by injection.  In addition, the veteran 
went for a total of three hours per month for the intravenous 
medication.  

The examiner discussed back manifestations, which, as noted 
above, are not rated with multiple sclerosis.  It was noted 
that other manifestations included a 15 pound weight loss 
over the past 8-12 months.  Fevers without diaphoresis 
occurred once per month and resolved spontaneously.  There 
was chronic malaise and fatigue, weakness, and lethargy.  
There was dizziness on flare-ups.  There was chronic and 
constant numbness of both hands, variable with the feet.  
Bladder function was normal.  Medication caused some bowel 
disturbance.  There was no erectile dysfunction.  The veteran 
walked without assistive device.  There was no cane, 
crutches, walker, or back brace.  The veteran was not 
unsteady on his feet and did not experience falls.  The 
veteran was able to perform activities of daily living, his 
usual occupation as a policeman, and driving.  Recreational 
activities were limited to light exertion.  

Physical examination revealed that the veteran was alert with 
a normal physique.  He was well-nourished and  well-groomed 
with normal posture and gait.  He was in no acute distress.  
His weight was 190 pounds.  His blood pressure was 120/60.  
Neither cardiovascular nor respiratory manifestation was 
noted.  Peripheral pulses were 1+/1+, brisk, and equal.  
Neurologic examination revealed that sensory examination of 
the feet and hands revealed intact sensation in 10 toes and 
in 10 distal fingers, distal interphalangeal joints, and 
dorsal and palmar surfaces.  Strength was normal.  Deep 
tendon reflexes were irregular.  Left biceps, triceps, and 
patellar reflexes were strong, 2+, and brisk.  Right triceps, 
biceps, and patellar reflexes were slow and 1+ each.  
Achilles reflexes were bilateral, intact, equal, and brisk at 
2+.  Gait was tested.  Walking was normal on toes, heels, and 
tandem gait.  Cranial nerve examination was unremarkable.  
Abdominal examination was unremarkable.  Leg extension was to 
zero degrees.  Straight leg raising past 74 degrees resulted 
in back pain.  The pertinent diagnosis was multiple sclerosis 
with moderate functional impairment with exertional 
activities provoking flare-ups.  

In March and June 2004 letters, a private physician, J.B.G., 
indicated that the veteran had been treated for multiple 
sclerosis which required daily injection of medication as 
well as monthly steroids.  It was noted that he had 
depression and anxiety.

In June 2004, the veteran reported that he had prostrating 
headaches which occurred weekly.  

In June 2005, the veteran was afforded another VA 
examination.  It was noted that the veteran reported having 
headaches, tingling in the hands and feet, and reduced 
reflexes in the right upper and lower extremities.  The 
veteran reported that he had fatigue and problems 
concentrating.  He related that the headaches occurred 2-3 
times per month.  He denied precipitating factors.  He said 
that heat made them worse.  To alleviate the headaches, he 
would lie down in a dark quiet room and would take Tylenol or 
Motrin.  The headaches lasted 6-8 hours.  He also had 
photophobia with the headaches.  

Neurologically, the veteran was alert and oriented times 
three.  Deep tendon reflexes of the upper extremities were 
zero-1+ bilaterally.  In the lower extremities, they were 1+ 
bilaterally.  Sensory was intact in both upper and lower 
extremities to light touch.  Motor strength was 5/5 in both 
the upper and lower extremities.  There was no bladder or 
bowel functional impairment.  The veteran was able to manage 
his own affairs.  The impression was multiple sclerosis with 
persistent and recurrent symptoms (including fatigue and 
headaches) and lesions despite current medical treatment.  It 
was noted that the headaches were intermittent and controlled 
with medication.  

Multiple sclerosis is rated under Diagnostic Code 8018.  The 
minimum rating for this disorder is 30 percent.  In order to 
warrant more than a 30 percent rating, the disorder may be 
rated on its residuals.  With the exceptions noted, 
disability from neurological conditions and convulsive 
disorders and their residuals may be rated from 10 to 100 
percent in proportion to the impairment of motor, sensory, or 
mental function.  Consider especially psychotic 
manifestations, complete or partial loss of use of one or 
more extremities, speech disturbances, impairment of vision, 
disturbances of gait, tremors, visceral manifestations, etc. 
referring to the appropriate bodily system of the schedule.  
With partial loss of use of one or more extremities from 
neurological lesions, rate by comparison with the mild, 
moderate, severe, or complete paralysis of peripheral nerves.  
See 38 C.F.R. § 4.124a.

Disability ratings for diseases of the peripheral nerves are 
based on relative loss of function of the involved extremity 
with attention to the site and character of the injury, the 
relative impairment of motor function, trophic changes, or 
sensory disturbances.  See 38 C.F.R. § 4.120.  For diseases 
of the peripheral nerves, disability ratings are based on 
whether there is complete or incomplete paralysis of the 
particular nerve.  The term "incomplete paralysis" indicates 
a degree of lost or impaired function substantially less than 
the type pictured for complete paralysis given with each 
nerve, whether due to varied level of the nerve lesion or to 
partial regeneration.  See 38 C.F.R. § 4.124a, Diseases of 
the Peripheral Nerves.  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  Id.  The ratings for the peripheral nerves 
are for unilateral involvement; when bilateral, combine with 
application of the bilateral factor.  Id.

The veteran is dominant on his left side.  

The veteran's multiple sclerosis involves his lower 
extremities.  This is evaluated under Diagnostic Code 8521.  
Mild incomplete paralysis of the external popliteal nerve is 
rated as 10 percent disabling.  Moderate incomplete paralysis 
of the external popliteal nerve is rated as 20 percent 
disabling.  Severe incomplete paralysis of the external 
popliteal nerve is rated as 30 percent disabling.  Complete 
paralysis of the external popliteal nerve with foot drop and 
slight droop of first phalanges of all toes, cannot dorsiflex 
the foot, extension (dorsal flexion) of proximal phalanges of 
toes lost; abduction of foot lost, adduction weakened; 
anesthesia covers entire dorsum of foot and toes is rated as 
40 percent disabling.  38 C.F.R. § 4.124a, Diagnostic Code 
8521.

The veteran has sensory symptoms in the lower extremities, 
but his strength is normal.  Thus, at most, his symptoms are 
sensory.  The symptoms are intermittent.  As such, a mild 
rating for each lower extremity would be warranted.  Thus, 
separate 10 percent ratings for each lower extremity are in 
order.  

The veteran's numbness in his hands and arms affects the 
radial nerves in his upper extremities.  Under Diagnostic 
Code 8514, incomplete paralysis of the radial nerve warrants 
a 20 percent evaluation if mild.  If there is incomplete 
paralysis in the major extremity, a 30 percent evaluation is 
warranted if the impairment is moderate and a 50 percent 
evaluation if severe.  If there is incomplete paralysis in 
the minor extremity, a 20 percent evaluation is warranted if 
the impairment is moderate and 40 percent if severe.  

The veteran's left arm exhibits sensory impairment.  However, 
his strength is normal.  The veteran's right arm also 
exhibits sensory impairment.  In addition, his reflexes are 
slowed.  Since the right arm was worse and exhibits slow 
reflexes, the impairment is being considered as moderate for 
this minor extremity, while mild on the right which is the 
major extremity.  Thus, a 20 percent rating for each upper 
extremity would be warranted.   

The veteran's service-connected multiple sclerosis is also 
characterized by chronic fatigue and other similar symptoms 
to include weakness, weight loss, loss of stamina, and 
reduced concentration.  Under Diagnostic Code 6354, which 
provides the criteria for chronic fatigue syndrome, 
debilitating fatigue, cognitive impairments (such as 
inability to concentrate, forgetfulness, confusion), or a 
combination of other signs and symptoms warrant a 10 percent 
evaluation when the symptoms wax and wane, but result in 
periods of incapacitation of at least one but less than two 
weeks' total duration per year, or symptoms controlled by 
continuous medication.  A 20 percent evaluation is warranted 
if the symptoms are nearly constant and restrict daily 
activities by less than 25 percent of the pre-illness level, 
or which wax and wane, resulting in periods of incapacitation 
of at least two, but less than four weeks total duration per 
year.  The note after Diagnostic Code 6354 provides that the 
condition will be considered incapacitating only while it 
requires bed rest and treatment by a physician.

In this case, the evidence does not show that the veteran's 
fatigue requires bed rest and treatment by a physician.  
However, the veteran does require continuous medication.  
While the medication is for his symptoms overall, fatigue is 
one of the symptoms.  Thus a 10 percent rating would be 
warranted.  

Under Diagnostic Code 8100, a non-compensable rating is 
assigned when there are less frequent headache attacks.  A 10 
percent rating is warranted for characteristic prostrating 
attacks averaging one in 2 months over the last several 
months.  In order to warrant a 30 percent rating, there must 
be characteristic prostrating attacks occurring on an average 
once a month over the last several months.  A 50 percent 
rating is warranted when there are very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.

A review of the complete record shows that the veteran has a 
history of severe headaches, which is how his multiple 
sclerosis was originally discovered.  The veteran did not 
report headaches on his November 2003 examination and his 
cranial nerve examination was normal.  In June 2004, he 
reported weekly prostrating headaches.  On his June 2005 
examination, he reported having prostrating headaches several 
times per month.  The veteran is competent to report 
symptoms.  He has been credible in light of his history.  
Thus, the Board finds that a 30 percent rating would be 
warranted for headaches.  He is working full-time, so there 
is no severe economic inadaptability.  

In combining the veteran's individual ratings of 
manifestations of multiple sclerosis, the veteran has 
separate 20 percent ratings for each upper extremities, a 30 
percent rating for headaches, separate 10 percent ratings for 
each lower extremities, and 10 percent for chronic fatigue.  
The combined rating per 38 C.F.R. § 4.25 is 70 percent.  

The 70 percent combined rating is higher than the 30 percent 
rating under Diagnostic Code 8018.  Therefore, rating the 
manifestations of multiple sclerosis is more advantageous to 
the veteran.  

In determining whether a higher rating is warranted for 
service-connected disability, VA must determine whether the 
evidence supports the veteran's claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, 
the evidence supports a higher combined rating of 70 percent 
for residuals of multiple sclerosis.  




ORDER

A separate 10 percent rating for residuals of multiple 
sclerosis with involvement of the right lower extremity is 
granted subject to the law and regulations governing the 
payment of monetary benefits.

A separate 10 percent rating for residuals of multiple 
sclerosis with involvement of the left lower extremity is 
granted subject to the law and regulations governing the 
payment of monetary benefits.

A separate 20 percent rating for residuals of multiple 
sclerosis with involvement of the right upper extremity is 
granted subject to the law and regulations governing the 
payment of monetary benefits.

A separate 20 percent rating for residuals of multiple 
sclerosis with involvement of the left upper extremities is 
granted subject to the law and regulations governing the 
payment of monetary benefits.

A 10 percent rating for residuals of multiple sclerosis 
characterized as chronic fatigue and weakness is granted 
subject to the law and regulations governing the payment of 
monetary benefits.

A 30 percent rating for residuals of multiple sclerosis 
manifested by headaches is granted subject to the law and 
regulations governing the payment of monetary benefits.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


